Petroleum Development Corporation 2006 Annual Results May 29, 2007 •Thomas E. Riley, President •Richard W. McCullough, CFO & Treasurer •Eric R. Stearns, EVP Exploration & Production NASDAQ GSM: PETD Forward Looking Statements This information contains predictions, estimates and other forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Although the Company believes that its expectations are based on reasonable assumptions, it can give no assurance that its goals will be achieved.Important factors that could cause actual results to differ materially from those included in the forward-looking statements include the timing and extent of changes in commodity prices for oil and gas, the need to develop and replace reserves, environmental risks, drilling and operating risks, risks related to exploration and development, uncertainties about the estimates of reserves, competition, government regulation and the ability of the Company to meet its stated business goals. Contact Information: Investor Relations Petroleum Development Corporation 120 Genesis Boulevard, PO Box 26 Bridgeport, West Virginia 26330 Phone: 304.842.6256 Fax: 304.842.0913 www.petd.com Company Snapshot Market Cap (04/30/07) üApprox. $760 Million Proved Reserves (12/31/06) ü323 Bcfe Production (12/31/06) ü16.9 Bcfe Production Profile (1Q07) ü78% N.Gas/ 22% Oil EBITDA (12/31/06) ü$423.6 Million Total Equity ü$360.1 Million 2006 Summary •Capital Expenditures were $165 Million •Company bought back 1.6 million shares (10% of outstanding) •Production grew from 13.7 Bcfe in 2005 to 16.9 Bcfe in 2006 (24% increase) •Estimated proved reserves grew 17.5% from 275 Bcfe @ YE 2005 to 323 Bcfe @ YE 2006 •Lease sale proceeds of $354 Million Financial Results ($ in millions, except for per share data) 2006 2005 Revenues $287 $325 Total Expenses $233 $267 Gain on Sale of Leasehold $328 $8 Income from Operations $382 $65 Net Income $238 $41 Diluted Earnings Per Share $15.11 $2.52 Revenue •Change in partnership revenue recognition reduced 2006 revenue by $75 million •Does not include impact of lease sale •O&G sales revenue increased from $103 million to $115 million * 2006 $6.80 Mcfe compared to 2005 $7.51 Mcfe Net Income •Net Income of $237.8 million * $41.5 million in 2005 * Includes $201 million after-tax gain on sale of property * $15.11 EPS (diluted) compared to $2.52 in 2005 EBITDA •Includes gain on sale of leases to Marathon of $328 million •Affected by unrealized losses (gains): * 2006 $7.2 million gain * 2005 $3.0 million loss * 2004 $1.5 million loss •EBITDA Net Income + Interest Expense + Income Taxes + Depreciation, depletion, amortization Increasing Production {Graphic} Increasing Estimated Proved Reserves {Graphic} Drilling Activity {Graphic} 2007 Production Forecast Update •Estimated 2007 Production of 28 Bcfe •Estimated 2007 Exit Rate of 100 MMcfd •Estimated YE 2007 Proved Reserves>500 Bcfe •Mid year production increase a result of: •Anticipated start-up of Garden Gulch compression facility (Grand Valley) * Current capacity 17 MMcfd, expansion to 50MMcfd * Estimated on-line 30-60 days •Positive impact of reducing back-log of wells awaiting turn-in located in Grand Valley, Wattenberg and NECO areas. * Approximately 20 gross wells in each area awaiting turn-in * Additional production volumes expected due to reduced line pressure in Grand Valley anticipated with start-up of new facility 2007 Production Forecast Update 2007 Forecast by Area (MMcfe) Forecast Area 1Q Actual Actual/ Forecast 1Q 2Q 3Q 4Q 2007 Rocky Mountain 4,351 98% 4,435 5,041 6,794 7,405 23,675 Appalachian 640 102% 625 640 680 689 2,634 Michigan 461 111% 415 424 456 459 1,754 Company Total 5,452 100% 5,475 6,104 7,931 8,553 28,063 Rocky Mountain Forecast by Area (MMcfe) Forecast Area 1Q Actual Actual/ Forecast 1Q 2Q 3Q 4Q 2007 Wattenberg 2,196 95% 2,314 2,586 3,149 3,361 11,410 Grand Valley 1,245 117% 1,064 1,245 2,086 2,094 6,490 NECO 733 88% 834 954 1,203 1,492 4,483 North Dakota 177 79% 224 256 355 458 1,293 Rocky Mountain Total 4,351 98% 4,435 5,041 6,794 7,405 23,675 Major Operating Area Highlights •Wattenberg Area production shortfall due to weather related issues, production not “lost” but delayed •Grand Valley production positively impacted by facility improvements and greater # of wells inline •NECO Area production difference due to fewer wells inline than anticipated Grand Valley Well Completions •Improved Completion Design * “Slick Water” – “Cleaner” “Better” fluid * Increase of average per well Estimated Ultimate Recover (EUR) from 1.25 Bcfe per well to 1.5 Bcfe per well * Increase in average Initial Production (IP) rate from 820 Mcfd to 1,100 Mcfd 2000–2004 Multi-stage, large frac interval 2005 More frac stages, smaller intervals 2006 Improved fluids, improved techniques Grand Valley Well Completions {Graphic} Grand Valley Well Completions {Graphic} Acquisitions Summary •During December 2006 and January 2007, closed $209 Million in acquisitions ($18 Million non-1031) * 3P reserves acquired total an estimated 153 Bcfe (84% proved) * Acquisitions primarily in existing operating areas •Wattenberg Field, DJ Basin Colorado •Appalachian and Michigan Basins •Additional properties acquired in February 2007 * Estimated 26.6 Bcfe proved and probable reserves * $11.8 million purchase price Operating Strategies •Consistent, scaleable results •Lower risk projects •Diversification - with focus areas •Quality workforce and operations •Flexibility to pursue options * Development * Acquisitions * Exploration Strategic Focus in 2007 and Beyond •Development operations in core areas * Accelerate development on acquired properties •Strategic acquisitions •Develop management, technical and support teams for future needs •Pursue high potential exploration opportunities •Maintain focus on increasing long-term shareholder value Petroleum Development Corporation 2006 Annual Results May 29, 2007 •Thomas E. Riley, President •Richard W. McCullough, CFO & Treasurer •Eric R. Stearns, EVP Exploration & Production NASDAQ GSM: PETD
